Citation Nr: 1703199	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  13-26 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability. 

2.  Entitlement to service connection for a bilateral hip disability. 


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans' Services


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 





INTRODUCTION

The Veteran served on active military duty from January 1964 to January 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The Veteran requested a Board hearing in his September 2013 VA Form 9 but withdrew the request in a May 2016 correspondence.  


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability did not have its onset in service and is not otherwise related to service.

2.  The Veteran's bilateral hip disability did not have its onset in service and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability are not met.  
38 U.S.C.A. § 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§3.102, 3.303, 3.304 (2016).  

2.  The criteria for service connection for a bilateral hip disability are not met.  
38 U.S.C.A. § 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  A letter sent to the Veteran in June 2010 provided compliant notice. 

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible.  The evidence of record includes VA treatment records; private treatment records; and evidence submitted by the Veteran, including his lay statements.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  

Although no VA examination was accorded to the Veteran, the Board finds that no such development is warranted based upon the facts of this case.  In pertinent part, there is medical evidence which diagnoses the current disabilities but, as detailed below, the record does not indicate his disabilities are due to or incurred during service.  Only the Veteran's contentions indicate a relationship with service, which is insufficient to trigger an examination since in these circumstances the validity of the assertions would require competent medical evidence. 
Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

General Legal Principles

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2016). 

Analysis 

As noted above, the first element of service connection requires medical evidence of a present disability.  Here, a current diagnosis of L5 spondylolysis, grade 1 spondylolisthesis L5-S1 is shown.  See May 2010 Private Treatment Notes.  The Veteran also has a current diagnosis of arthritis of the hips.  See VA Treatment Records; Private Treatment Records.  The issue that remains disputed is whether the Veteran's lumbar spine disability and hip disability is related to or was incurred in service. 

The Veteran asserted that during training in service while participating in a low crawl combat training, "[T]he first in line in a squad was required to form a bridge across the wire so others could step on the 'body' and cross the wire.  As the first to the concertina wire, I fell on the wire and the followers stepped on my lower back to propel over the wire."  See April 2010 Correspondence.  He reported that he felt significant pain as fellow service members stepped on his back.  He reported that he went to sick call the next morning and he received "APCs" for the pain was deemed fit to return to full duty.  Id.  He indicated that he was relieved from his position as squad leader due to complaining of back pain and going to sick call and for that reason he endured the pain and did not seek treatment for his back for the rest of ITR training.  Id.  

The Veteran further reported that his lumbar spine pain comes and goes but has persisted throughout his adult life.  Id.  He reported visiting doctors for the pain but stated that he did not have an x-ray of his back until approximately 2005 when he sought treatment from Dr. Padilla.  Id.  The Veteran reported that Dr. Padilla told him that he had a broken flap on one of his lower back vertebra and that the break most likely happened during his youth or young adult years.  Id. 

With respect to his current hip disability, the Veteran does not assert and the evidence does not show that the Veteran's hip pain began in service.  He summarily asserts that his hip arthritis was caused by carrying heavy equipment and backpacks while on active duty.  See August 2013 VA Form 9.  
  
The Veteran's service treatment records are silent for any complaints of or treatment for any back or hip disabilities.  The Veteran's separation examination is negative for any clinical findings or reports of hip or lumbar spine disabilities.  Although the Board has considered the Veteran's testimony that he refused to seek treatment in service for fear of demotion, service treatment records do show that he sought treatment for other ailments including a cut on the thumb in August 1965 and a head cold and sore throat in January 1966.  Thus, it is reasonable to believe that the Veteran would have sought treatment for chronic back pain at some point during service.  Accordingly, while the Veteran possesses the competence to describe events and facts that occurred during service, that he did not report back complaints during service despite having such complaints is not considered credible in this case, and therefore his current statements to this effect are assigned no probative weight.  

With respect to the Veteran's lumbar spine disability, a February 2002 treatment note indicates that although the Veteran reported chronic back pain all his life, he denied the occurrence of a traumatic event.  

It is well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current disorders is a matter that generally requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Here, the Veteran is not competent to opine as to the etiology of his lumbar spine and bilateral hip disabilities as the specific medical issue in this case falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

No competent evidence supports the conclusion that the Veteran's service caused the onset of his claimed disabilities, or was in any way related to it.  There was no diagnosis in service, there were no on-going complaints seen in the available treatment records for many years after service, and when the Veteran was seen for chronic back pain he denied a traumatic event. 

In light of the foregoing, the preponderance of the evidence weighs against a finding that the Veteran's lumbar spine and hip disabilities were incurred in service.  Therefore, service connection for a lumbar spine and bilateral hip disability is not warranted.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for a bilateral hip disability denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


